IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


M.S.                                        : No. 30 MAL 2019
                                            :
                                            :
              v.                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
K.S.                                        :
                                            :
                                            :
PETITION OF: J.W.M.                         :


                                      ORDER



PER CURIAM

       AND NOW, this 12th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.